Order of the Court of Claims of the State of New York (Faviola A. Soto, J.), entered on or about September 6, 2007, which, in a proceeding pursuant to Court of Claims Act § 8-b for unjust conviction and imprisonment, granted defendant’s motion to dismiss the claim as time-barred, unanimously affirmed, without costs.
Claimant initially filed a timely claim that was dismissed because it was verified only by his attorney and thus failed to comply with the verification requirement of Court of Claims Act § 8-b (4) (Taylor v State of New York, 33 AD3d 438 [2006], citing Long v State of New York, 7 NY3d 269 [2006]). Contrary to claimant’s argument, CPLR 205 (a), which allows recommencement of actions that were terminated not on the merits within six months of the dismissal, does not apply to claims under Court of Claims Act § 8-b, the requirements of which must be strictly construed and the terms of which make no reference to the CPLR (see Long, 7 NY3d at 276). Since claimant’s second filing was made after the expiration of the two-year limitations period (Court of Claims Act § 8-b [7]), the second claim is time-barred. Concur—Tom, J.P, Gonzalez, Williams, Moskowitz and Freedman, JJ.